DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Species I (claims 1-22) in the reply filed on June 23rd, 2022 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites limitation “first to fourth gate electrodes” in lines 13, 15 and 16. It is unclear to the Examiner if all of the first, second, third and fourth gate electrodes surrounding the side surfaces of the pair of the first vertical channel structure or just the first and the fourth gate electrodes.
Claim 1 recites limitation “all facing a cell boundary between the first and second cells” in lines 21-22. It is unclear to the Examiner which pair of the vertical channel structures in the first cell and second cell facing the cell boundary.
Claims 2-7 are being rejected for having the above issues being incorporated into the claims.  
Claim 3 recites limitation “both facing the cell boundary” in line 2. It is unclear to the Examiner which connection metal layer in the first cell or the second cell facing the cell boundary. 
Claim 5 recites limitation “all facing the cell boundary” in lines 2-3. It is unclear to the Examiner which lower source/drain region in in the first cell or the second cell facing the cell boundary. 
Claim 6 recites limitation “both facing the cell boundary” in lines 2-3. It is unclear to the Examiner which connection metal in the first cell or the second cell facing the cell boundary. 
Claim 6 also recites limitation “both facing the cell boundary” in lines 4-5. It is unclear to the Examiner which lower source/drain region in the first cell or the second cell facing the cell boundary.
Claim 8 recites limitation “first to fourth upper source/drain regions” in line 9. It is unclear to the Examiner if all of the first, second, third and fourth upper source/drain regions placed on the first, second, third and fourth vertical channel structures or just the first and the fourth upper source/drain regions. 
Claim 8 recites limitation “first to fourth vertical channel structures” in lines 9-10. It is unclear to the Examiner if all of the first, second, third and fourth vertical channel structures being claimed or just the first and the fourth vertical channel structures.
Claims 9-13 are being rejected for having the above issues being incorporated into the claims.
Claim 9 recites limitation “both facing the cell boundary” in line 3. It is unclear to the Examiner which connection metal in the first cell or the second cell facing the cell boundary.
Claim 9 also recites limitation “both facing the cell boundary” in line 6. It is unclear to the Examiner which lower source/drain region in the first cell or the second cell facing the cell boundary.
 Claim 10 recites limitation “the first to fourth upper source/drain regions” in lines 7-8. It is unclear to the Examiner if all of the first, second, third and fourth upper source/drain regions being overlapped by the two upper source/drain contacts or just the first and the fourth upper source/drain regions. 
Claim 14 recites limitation “first to fourth gate electrodes” in lines 11 and 13. It is unclear to the Examiner if all of the first, second, third and fourth gate electrodes being claimed or just the first and the fourth gate electrodes. 
Claim 14 recites limitation “first to fourth vertical channel structures” in lines 11-12 and 14-15. It is unclear to the Examiner if all of the first, second, third and fourth vertical channel structures being claimed or just the first and the fourth vertical channel structures. 
Claim 14 recites limitation “first to fourth upper source/drain regions” in lines 14-15 and 17. It is unclear to the Examiner if all of the first, second, third and fourth upper source/drain regions placed on the first, second, third and fourth vertical channel structures or just the first and the fourth upper source/drain regions. 
Claim 14 also recites limitation “both facing the cell boundary” in line 26. It is unclear to the Examiner which fin region in the first cell or the second cell facing the cell boundary.
Claims 15-22 are being rejected for having the above issues being incorporated into the claims.  
Claim 15 recites limitation “both facing the cell boundary” in line 3. It is unclear to the Examiner which connection metal layer in the first cell or the second cell facing the cell boundary. 
Claim 16 recites limitation “all facing the cell boundary” in lines 3-4. It is unclear to the Examiner which lower source/drain region in in the first cell or the second cell facing the cell boundary. 

      Allowable Subject Matter
Claims 1-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, 8 and 14, Masuoka et al. (Patent No.: US 8,212,311 B2) discloses an integrated circuit in Figs. 16-17 comprising first and second cells adjacent to each other in a first direction (see Fig. 17), wherein the first cell comprises: first and second lower source/drain regions (802a and 802b) extending on a substrate (801) in the first direction, and arranged to be spaced apart from each other in a second direction; a pair of first vertical channel structures (805c and 805b) placed to intersect the first and second lower source/drain regions in the second direction (see Fig. 16); a pair of second vertical channel structures (805a and 805d) placed to intersect the first and second lower source/drain regions in the second direction, and arranged to be spaced apart from the pair of the first vertical channel structures in the second direction (see Fig. 16); a pair of first upper source/drain regions (809a and 809b) and a pair of second upper source/drain regions (809a and 809b) placed on the pair of first vertical channel structures and the pair of second vertical channel structures, respectively; first to fourth gate electrodes (gate 808) surrounding side surfaces of the pair of the first vertical channel structures and the pair of the second vertical channel structures, respectively; a connection metal layer (part of gate 808) connected to the first to fourth gate electrodes; an input wiring (817) connected to at least one of the first to fourth gate electrodes through a gate via to receive an input signal; and an output wiring (8015/816/818) connected to the pair of the second upper source/drain regions through an upper source/drain via.
Masuoka et al. fails to disclose wherein a distance between the pair of the second vertical channel structures of the first cell and an adjacent pair of first vertical channel structures in the second cell, all facing a cell boundary between the first and second cells, is the same as a distance between the pair of the first vertical channel structures and the pair of the second vertical channel structures, in the first direction. Claims 2-7, 9-13 and 15-22 depend on claims 1, 8 and 14, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818